Title: From George Washington to Jean [de] Neufville, 22 April 1782
From: Washington, George
To: Neufville, Jean [de]


                        Gentlemen
                            Head Quarters of the American Army April 22nd 1782
                        
                        The very favorable sentiments you are pleased to express in your polite Letter of the 10th of August last; have added infinitely to the value of the agreeable Present you intended for me: and I wish you to be assured, that the detention of that Present by Captain Gillan, has not diminished  my sense of the obligations I am under to you—Major Jackson has explained the matter fully, and has delivered an elegant Perspective Glass calculated to be used in the day or night time. I entreat you will be pleased to accept my thanks for those marks of your regard, and believe me to be, Gentlemen Your Most Obedt and Humble Servant. 
                        
                            
                        
                    